UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7400



GERALD DEAN DAVIS, JR.,

                                              Plaintiff - Appellant,

          versus


PAULA A. BREWSTER; JOYCE L. HUFF; EDGAR V.
GUTHRO; TONY FISHER, Chief, Spartanburg Public
Safety Department,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry F. Floyd, District Judge. (CA-
04-1711-3-HFF)


Submitted:   February 8, 2006          Decided:     February 16, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Dean Davis, Jr., Appellant Pro Se. Donna Seegars Givens,
WOODS & GIVENS, L.L.P., Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gerald Dean Davis, Jr. appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.             We have reviewed

the record and find no reversible error.              Accordingly, we deny

Davis’s   motion   for   appointment   of   counsel    and    affirm    on   the

reasoning of the district court. See Davis v. Brewster, No. CA-04-

1711-3-HFF (D.S.C. Aug. 19, 2005).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                  - 2 -